UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1466



In re:   MADISON DUANE MCRAE,

                 Petitioner.



                   On Petition for Writ of Mandamus.
             (3:04-cr-00223-RJC-DCK-2; 3:08-cv-00219-RJC)


Submitted:    July 18, 2013                  Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Madison Duane McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Madison Duane McRae petitions for a writ of mandamus

complaining that the courts committed various errors during his

28 U.S.C.A. § 2255 (West Supp. 2013) proceedings, resulting in

due process and Sixth Amendment violations.                           He also seeks to

recuse the district court judge and to expedite a ruling on this

petition.          We conclude that McRae is not entitled to mandamus

relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.             Kerr    v.   United   States

Dist.     Court,      426       U.S.    394,   402     (1976);       United   States      v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                            Mandamus may

not be used as a substitute for appeal.                        In re Lockheed Martin

Corp.,       503    F.3d    351,       353   (4th     Cir.    2007).       Additionally,

mandamus      relief       is   available      only    when    the    petitioner    has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

               The relief sought by McRae is not available by way of

mandamus.          Accordingly, although we grant leave to proceed in

forma pauperis, we deny his motions for recusal and to expedite

and deny the petition for writ of mandamus.                            We dispense with

oral    argument       because         the   facts    and     legal    contentions     are




                                               2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3